Title: To George Washington from Elias Dayton, 16 May 1781
From: Dayton, Elias
To: Washington, George


                        
                            Sir
                            Chatham May 16th 1781
                        
                        In my last I informed your Excellency that the British fleet had sailed the 8th Inst. I have since discovered
                            that the mistake took its’ rise from the circumstance of a great part of it having fallen down below the watering place on
                            that day. I would now acquaint your Excellency that the fleet really sailed on Sunday, convoyed by six ships of the line.
                            Their delay thus long has I imagine been occasioned by one of their largest ships striking upon the shoals near the West
                            bank which was got off with great difficulty. The transports which sailed amounted to about twenty—the number of troops
                            does not exceed 2000 nor do I think it much less—All reports appear to confine their destination to Virginia and then
                            Delaware. 
                        One ship of the line with three or four frigates only are left in York harbour—twenty five transports set
                            for sea & entirely empty are at anchor in the North river stream. I am told, there are not 300 men in the city
                            & those principally Highlanders.
                        I have not yet been able to gain the desired interview. I am your Excellency’s Most Obedient Hbl Servent
                        
                            Elias Dayton

                        
                    